Citation Nr: 1713798	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 20 percent for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 through September 1988, and from November 1990 through August 1991. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in a March 2016 rating decision, the RO denied service connection for nasal cancer.  Thereafter, in July 2016, the Veteran filed a timely Notice of Disagreement (NOD).  The RO responded by acknowledging receipt of the NOD and indicating that a Statement of the Case (SOC) would be forthcoming.  As the NOD was acknowledged, a Remand to have the AOJ issue a SOC is deemed unnecessary.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

During the course of this appeal, the Veteran's representative indicated in an October 2015 e-mail that the Veteran may wish to withdraw his appeal.  However, a request to withdraw an appeal must be in writing and, a written request never having been received, the issues remain on appeal.  See 38 C.F.R. § 20.200 (2016).  

This appeal was remanded by the Board in September 2014 for further development.  After further development, these matters are now ready for adjudication.  


FINDING OF FACT

The Veteran's bilateral knee disability is characterized by a history of an injury to the semilunar cartilage and arthritis, recurrent subluxation or recurrent instability has not been shown.  



CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but no more, for a right knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260, 5261 (2016). 

2. The criteria for an initial 10 percent rating, but no more, for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5256, 5260, 5261 (2016). 

3.  The criteria for an initial disability rating in excess of 20 percent for a right knee disability based on instability or injury to the semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2016).

4.  The criteria for an initial disability rating in excess of 20 percent for a left knee disability based on instability or injury to the semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to initial ratings in excess of 20 percent for his service-connected knee disabilities because he suffers from severe instability that causes significant limitations with his daily activities.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's knee disabilities have each been assigned an initial disability rating of 20 percent rating under 38 C.F.R. § 4.71a, DC 5257-5260.  As an initial matter, the assignment of a single rating under both DC 5257 and 5260 is inconsistent with VAOPGCPREC 23-97, as separate ratings may be assigned under both limitation of motion and instability, if warranted by the evidence of record.  In this case, the Board determines that DC 5258, which addresses injuries to the semilunar cartilage, is the most accurate diagnostic code to address the Veteran's current symptoms.  This is also the highest rating allowable for injuries to the semilunar cartilage.  

Next, the Board has considered whether a separate rating is warranted based on either instability or range of motion.  First, in order to warrant a separate rating based on instability, the evidence must show slight symptoms of recurrent subluxation or lateral instability (10 percent under DC 5257).  See 38 C.F.R. § 4.71a.

Based on the evidence, the Board determines that a separate compensable rating is not warranted for either knee based on instability.  Specifically, during a VA examination in October 2010, the Veteran reported pain, stiffness, and locking in his knees which affected his ability to walk, sit, and stand.  While there were signs of bilateral patellar pain, the examiner did not find joint instability.  Similarly, at a VA examination in June 2012, the Veteran stated that he had persistent bilateral knee pain and tenderness.  While there was "very small" bilateral joint effusion, there was no current or past evidence of joint instability, hyperextension, or subluxation in either knee.  

In a VA examination in November 2014, the Veteran reported that he was in constant pain due to his knee instability and swelling which caused limitations with working and his daily activities.  However, again, no instability was observed upon testing.  Finally, while the Veteran reported bilateral moderate knee pain and instability at a VA examination in May 2016, the examiner noted that the Veteran did not have joint instability or crepitus in either knee.  As a result, given the lack of instability symptoms, the Board concludes that a separate compensable rating based on instability for either knee is not warranted.  

Next, the Board considers whether a separate compensable rating is warranted for the Veteran's bilateral knee disability based upon limitation of motion.  As an initial matter, the Board determines that a 10 percent rating is warranted for each knee based on limitation of motion.  Specifically, in cases where a veteran has a noncompensable rating for a musculoskeletal disability, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion, even in cases where actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Moreover, in this case, the Veteran has been diagnosed with arthritis bilaterally.  See also 38 C.F.R. § 4.71a, DC 5003 (2015).

However, a rating in excess of 10 percent is not warranted.  Specifically, in order to warrant an increased rating in the right knee based solely on limitation of motion, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively); or 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2016).

Here, in an October 2010 VA examination, the Veteran reported pain and tenderness without any flare-ups.  The Veteran's bilateral knee range of motion was flexion to 110 degrees and extension to 0 degrees with pain on motion.  There was no ankylosis or loss of function following repetitive testing.  During a June 2012 VA examination, the Veteran indicated that he had bilateral knee pain with activity and during flare-ups.  His bilateral knee range of motion was 140 degrees flexion and 0 degrees extension without pain on motion or loss of function after repetitive testing.  

The Veteran's August 2014 VA treatment records report that the Veteran had bilateral knee pain with a range of motion of 0 to 130 degrees.  At a November 2014 VA examination, the Veteran reported bilateral knee pain on weight bearing and during flare-ups, which caused limitations with working and daily activities.  The Veteran was able to extend his left knee to 0 degrees, and flex to 95 degrees.  He was able to extend his right knee to 0 degrees, and flex to 90 degrees.  The examiner noted pain on motion and weight bearing with functional loss in both knees.  Ankylosis was not documented in either knee.  

During a May 2016 VA examination, the Veteran complained of bilateral knee pain and flare-ups.  The Veteran was able to extend both knees to 0 degrees, and flex to 125 degrees with no additional loss of function due to pain, flare-ups, or repetitive testing.  Moreover, there was no ankylosis and the Veteran did not have pain on weight bearing.  Therefore, after a review of the evidence, a 10 percent rating, but no more, is warranted for each knee based on limitation of motion.  

The Board also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain and weakness in his knees during motion, it does not appear that his pain results in additional functional loss, and thus these complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  

Consideration has been given to the Veteran's personal assertion that his bilateral knee disability is worse than the rating he currently receives, as well as how it was reflected in his VA examination reports.  Specifically, he reported that he has pain, locking, and instability which caused multiple falls, an inability to walk or stand for prolonged periods, and significant interference with his daily activities and work.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's knee disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, work, pain, and instability, and concludes that his symptoms are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, in view of the Board's responsibility to consider functional loss when assigning the appropriate rating for musculoskeletal disorders, the applicable diagnostic codes are already interpreted so broadly such that it is virtually impossible that any potential symptom would not be contemplated.  See DeLuca, 8 Vet. App. at 202.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his knee disabilities, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, while the Veteran asserts that his knee disabilities cause marked inference with his job, given that the Veteran is still employed as a correctional officer, the Veteran's service-connected knee disabilities do not render him unemployable.  Moreover, he has not claimed that he is unemployable due to his bilateral knee disability.  As such, Rice is inapplicable in this case.

In sum, based on the evidence of record, the Board determines that a separate 10 percent rating is warranted for both knees based on limitation of motion.  However, an initial rating in excess of 20 percent rating for each knee based on instability is not warranted.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in September 2014 in order to obtain a new VA examination and outstanding VA and private treatment records in connection with the Veteran's increased rating claim.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided with VA examinations in November 2014 and May 2016.  

The Board recognizes that the examiners did not measure the Veteran's knee range of motion while weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, during the most recent May 2016 VA examination, the Veteran did not report any pain while weight-bearing.  Moreover, his range of motion was normal and he did not have any additional functional loss due to pain.  Therefore, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial 10 percent rating, but no more, for a right knee disability based on limitation of motion, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial 10 percent rating, but no more, for a left knee disability based on limitation of motion, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for patellofemoral pain syndrome of the right knee is denied.

An initial rating in excess of 20 percent for patellofemoral pain syndrome of the left knee is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


